Mr. Chief Justice Shepard
delivered the opinion of the Court:
The jurisdiction to entertain this bill is brought in question by the demurrer, on several grounds.
1. The first of these is that the suit, though nominally against the Secretary of War, is in reality against the United States.
Assuming, from the allegations of the bill, that the complainant is the owner of the submerged land to the line established by the Pennsylvania commissioners, that the establishment of the harbor line thereon is an invasion of its property rights, and. that the threatened action of the Secretary of War would work an irreparable damage thereto, we are of the opinion that this objection is not well founded.
An unconstitutional statute, in the execution or by the authority of which an officer of the United States would violate the rights and privileges of a citizen, affords no justification for his acts; and he cannot shield himself from the consequences of such acts on the ground that his action is taken solely in the interest, and on behalf of, the United States. The United States are not necessary parties to an action to recover possession of *347property so unlawfully taken and held, or to restrain trespasses that would work irreparable injury. United States v. Lee, 106 U. S. 196, 220, 27 L. ed. 171, 181, 1 Sup. Ct. Rep. 240; Pernnoyer v. McConnaughy, 140 U. S. 1, 10, 35 L. ed. 368, 365, 11 Sup. Ct. Rep. 699; Re Tyler, 149 U. S. 164, 190, 37 L. ed. 689, 697, 13 Sup. Ct. Rep. 785; Tindal v. Wesley, 167 U. S. 204, 212, 42 L. ed. 137, 139, 17 Sup. Ct. Rep. 770; American School v. McAnnulty, 187 U. S, 94, 108, 47 L. ed. 90, 96, 23 Sup. Ct. Rep. 33; Ex parte Young, 209 U. S. 123, 151, 52 L. ed. 714, 725, 13 L.R.A.(N.S.) 932, 28 Sup. Ct. Rep. 441; Fried. Krupp Aktiengesellschaft v. Crozier, 32 App. D. C. 1.
2. The second and third grounds of objection are, that a court of equity has no jurisdiction to restrain proceedings in a criminal court, or to restrain a person from instituting criminal proceedings.
The general rule is well settled that a court of equity has no jurisdiction to enjoin criminal proceedings, but there is an equally well-established exception to this rule. It is, that where property rights are involved, and threatened with destruction through the instrumentality of an unconstitutional law, the jurisdiction of a court of equity will not be ousted by the fact that the government has chosen to assert its power by indictment or other criminal proceedings. Davis & F. Mfg. Co. v. Los Angeles, 189 U. S. 207, 218, 47 L. ed. 778, 780, 23 Sup. Ct. Rep. 498; Dobbins v. Los Angeles, 195 U. S. 223, 241, 49 L. ed. 169, 177, 25 Sup. Ct. Rep. 18; Ex parte Young, 209 U. S. 123, 162, 52 L. ed. 714, 730, 13 L.R.A.(N.S.) 932, 28 Sup. Ct. Rep. 441.
No criminal proceeding has been instituted by the defendant or his authority. The complaint is, that he has threatened and intends to take such a step upon the first actual attempt the complainant shall make to extend its structures beyond the designated harbor line.
If a prosecution be commenced, the question of the constitutionality of the act of Congress can be raised therein and carried for final determination to the court of last resort. If complainant should suspend operations depending such litigation, it *348would suffer no greater delay than will result from this form of proceeding. Even if it should continue its operations, it is not to be presumed that the Secretary of War would institute similar proceedings from day to day for the purpose of harassing and intimidating the complainant, while engaged, in good faith, in asserting its rights.
Assuming, then, that the jurisdiction would exist to stay the criminal proceedings, it is not apparent, from the facts alleged, that the complainant would be without adequate remedy at law. We will pass this question, however, and proceed to the consideration of the last objection, which raises a more serious one.
3. That objection is that a court of equity in the District of Columbia has no jurisdiction to pass upon the title to, or decree or define the boundaries of, land in the State of Pennsylvania; or to remove a cloud upon the title to said lands, as this claim of harbor rights is alleged to be.
The contention of the appellant is that the court having jurisdiction of the person of the defendant, has the power to control his actions, notwithstanding the decree may incidentally affect the title to the land, or the boundaries thereof.
We cannot agree with this contention. The limitations of the equity jurisdiction in personam have been discussed at length by us in two recent cases to which we refer: Columbia Nat. Sand Dredging Co. v. Morton, 28 App. D. C. 288, 307, 7 L.R.A.(N.S.) 114, 8 A. & E. Ann. Cas. 511; Irrigation Land & Improv. Co. v. Hitchcock, 28 App. D. C. 587, 597.
In the first of those cases, the plaintiff, owning land on a stream in the State of Maryland, claimed title to the submerged land to the middle of said stream. The defendant, a private corporation of the District, was personally served with process therein. The complaint was that the defendant was engaged in removing sand from plaintiff’s land in the stream, and that its trespass would work irreparable damage. The bill was dismissed because the principal question involved was the title to land in another jurisdiction.
In the second case, jurisdiction was denied to enjoin the Secretary of the Interior from invading, and working irrepar*349able injury to, the plaintiff’s land in the Territory of Arizona, in the execution of the general irrigation act of Congress. That case presented substantially the same question as this. The effect of the action of the Secretary of War is to deny the title of plaintiff to the submerged land outside of the designated harbor line. . Assuming that the complainant acquired title to land between high and low water marks by grant from the State of Pennsylvania, the first question raised by the action of the officers of the United States is whether it holds that title subject to the public right of navigation, and the authority of the government to regulate the use of it. See, Gibson v. United States, 166 U. S. 269, 273, 41 L. ed. 996, 1001, 17 Sup. Ct. Rep. 578, and cases cited; Scranton v. Wheeler, 179 U. S. 141, 162, 45 L. ed. 126, 137, 21 Sup. Ct. Rep. 48. The second question is whether, by gradual erosion of the. land on the river, and the undisturbed flow of the waters for so many years, the complainant has lost its right to now claim as land the part that is beyond the low-water mark, under any circumstances. This question of title is necessarily the fundamental question involved in the case, and ought to be tried in the State where the land is situated.
4. Upon the assumption that the complainant has an unques^ tioned title to all of the land claimed, it is alleged that the action of the Secretary of War has east a cloud upon that title. It is true, as appellant contends, that a suit to remove cloud from title is in personam, and therefore maintainable only in that jurisdiction in which the defendant can be personally served with process, unless, indeed, there be some statute converting it into a proceeding virtually in rem. Hart v. Sansom, 110 U. S. 151, 155, 28 L. ed. 101, 103, 3 Sup. Ct. Rep. 586; Arndt v. Griggs, 134 U. S. 316, 320, 33 L. ed. 918, 919, 10 Sup. Ct. Rep. 557; Lynch v. Murphy, 161 U. S. 247, 251, 40 L. ed. 688, 689, 16 Sup. Ct. Rep. 523; Dull v. Blackman, 169 U. S. 243, 247, 42 L. ed. 733, 734, 18 Sup. Ct. Rep. 333. But if we assume that the substantial purpose and effect of the decree sought in this case is to remove cloud from title only, it would then be subject to the first ground of objection to the jurisdiction, before *350stated. Tbe cloud upon the title is not created by the threat of the Secretary to institute a criminal prosecution in case of any encroachment upon the harbor line, but by the act of Congress and the action long since taken in establishing that line. Consequently the cloud cannot be removed but by a suit to which the United States are necessary parties; and they cannot be sued without their consent.
Being of the opinion that the court below did not err in dismissing the bill, its decree will be affirmed with costs.

Affirmed.

On application of the appellant, an appeal to the Supreme Court of the United States was allowed June 1, 1909.